         Case 1:21-cr-00292-RCL Document 87 Filed 09/01/21 Page 1 of 5




                              UNITED STATES DISTRICT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Case No. 21-cr-292 (RCL)
                                             )
CHRISTOPHER WORRELL,                         )
                                             )
       Defendant.                            )

     DEFENDANT’S REPLY TO GOVERNMENT OPPOSITION TO DEFENDANT’S
           EMERGENCY MOTION TO REVOKE DETENTION ORDER
       The Defendant Christopher Worrell, by and through his counsel, tenders this reply to the

Government’s opposition to the motion to revoke the order of detention and order his immediate

release with appropriate conditions to seek proper medical care.

                                      INTRODUCTION

       On May 19, 2021, Dr. Ahmed Ali, the Howard University Hospital oncologist, stated that

Mr. Worrell’s lymphoma treatment would likely be Gazyva/Bendamustine. On June 10, 2021, Dr.

Wilson, the Howard University Hospital orthopedic surgeon, expressly stated that Mr. Worrell

broken hand would require “surgical fixation.” Therefore, the treatment for Mr. Worrell’s serious

medical needs is clearly defined and has been so for months. Men’s Central Jail (MCJ) knows, and

has known, exactly what treatment is must to provide.

       As of September 1, it has been 105 days since Mr. Worrell saw Dr. Ali and 83 days since

Mr. Worrell saw Dr. Wilson. Yet, he has received no Gazva/Bendamustine, and he has not

undergone the surgical fixation. The fact that Mr. Worrell has been seen by doctors at MCJ does

not compensate for the fact that he has been entirely deprived of treatment for his lymphoma and

broken hand. Therefore, the Government has not refuted that MCJ is violating Mr. Worrell’s Fifth
                Case 1:21-cr-00292-RCL Document 87 Filed 09/01/21 Page 2 of 5




Amendment rights. Accordingly, this Court should grant Mr. Worrell’s motion and release him

with appropriate conditions so that he can obtain necessary medical care.

                                                 ARGUMENT

I.         The Government Fails to Show That Mr. Worrell Has Received Any Treatment for
           His Cancer or His Broken Hand
           A.      The Government Does Not Dispute That MCJ Is Denying Mr. Worrell
                   Treatment for His Lymphoma
           On May 19, Dr. Ahmed Ali, a Howard University Hospital doctor, stated that Mr. Worrell

would need a bone marrow biopsy, port placement, and that “[treatment] likely will be

Gazyva/Bendamustine.” See ECF No. 68 at 11; see also ECF No. 85-1 at 83. As of September 1—

105 days after the appointment with Dr. Ali—Mr. Worrell has yet to receive a single dose of

Gazyva, Bendamustine, or any other cancer treatment. Indeed, he has yet have a port placed. 1 The

Government          does    not—and       cannot—claim        that    Mr.    Worrell   has   received   any

Gazyva/Bendamustine. Therefore, it is undisputed that Mr. Worrell is being denied treatment for

his lymphoma.

           B.      The Government Does Not Dispute That MCJ Is Denying Mr. Worrell
                   Treatment for His Broken Hand
           On June 10, 2021, Howard University Hospital orthopedic surgeon Dr. Wilson stated that

Mr. Worrell’s broken hand would need to be repaired by “surgical fixation.” See ECF No. 85-1 at

46. As of September 1—83 days after the appointment with Dr. Wilson—Mr. Worrell is still

waiting to undergo this procedure. The Government does not—and cannot—claim that he has

undergone this surgery. Accordingly, it is undisputed that Mr. Worrell is being denied treatment

for his broken hand.




1
    Presumably, the Gazyva/Bendamustine will be administered through the port.
           Case 1:21-cr-00292-RCL Document 87 Filed 09/01/21 Page 3 of 5




         C.        Mr. Worrell’s Other Medical Appointments Do Not Help the Government

         In his motion, Mr. Worrell explained that “it is unclear when—if ever—the Government

will give Mr. Worrell the treatment that its own doctors know he needs.” ECF No. 81 at 10. The

Government’s opposition does not refute this.

         Instead, The Government attempts to conceal its failure to treat Mr. Worrell’s lymphoma

and broken hand with “220 pages” of medical records and “dozens of doctor’s visits.” ECF No. 85

at 3. Yet despite the laundry list of appointments cited by the Government, Mr. Worrell is no closer

to receiving treatment for his serious medical conditions. Indeed, the litany of appointments only

highlight the fact that MCJ is Mr. Worrell’s treatment. Melton v. Abston, 841 F.3d 1207, 1229

(11th Cir. 2016).

         For example, on May 19, Dr. Ali ordered a bone marrow biopsy for Mr. Worrell. ECF No.

85-1 at 83. Yet, it took MCJ almost three weeks to procure this simple procedure. ECF No. 85 at

3 (bone marrow biopsy took place on June 7).

         Likewise, Dr. Wilson ordered that Mr. Worrell undergo a number of tests prior to surgery.

One such test was an EKG. Id. The MCJ did not obtain this simple procedure until eighteen days

later. Id. at 4.

         More generally, the Government’s list of appointments, id. at 3–6, only highlights MCJ’s

gross inefficiency, scheduling Mr. Worrell for a multiplicity of appointments rather than

scheduling all the diagnostic procedures on the same day. To the extent that this inefficiency is

delaying Mr. Worrell’s treatment, it further highlights the unconstitutional nature of Mr. Worrell’s

confinement.
          Case 1:21-cr-00292-RCL Document 87 Filed 09/01/21 Page 4 of 5




       Finally, the government’s insinuation that Mr. Worrell has been the only roadblock to his

own medical care is dubious. One of the entries in the medical records expressly states that Mr.

Worrell refused to attend an appointment “and signed a refusal form.” ECF No. 85-1 at 7. Indeed,

that entry states five separate times that Mr. Worrell signed a refusal form. See id. Thus, MCJ

policy requires inmates to refuse appointments in writing. Yet, none of the other medical records

state that Mr. Worrell signed a refusal form. See id. at 1–90. Indeed, this puts into serious doubt

the Government’s assertion that Mr. Worrell has repeatedly refused to attend his appointments.

       D.      Mr. Worrell’s Appeal Will Be Dismissed Shortly

       Mr. Worrell moved the D.C. Circuit to dismiss his pending appeal. He expects that the

court will grant the motion shortly, and this Court will have jurisdiction to rule on his motion for

release. Therefore, to the extent necessary, Mr. Worrell respectfully requests that this Court defer

ruling on this motion until his appeal is dismissed.

                                         CONCLUSION

       For all of the foregoing reasons, this Court should grant Mr. Worrell’s motion and release

him with appropriate conditions.

Date: September 1, 2021                       Respectfully Submitted,



                                              John M. Pierce
                                              355 S. Grand Avenue, 44th Floor
                                              Los Angeles, CA 90071
                                              Tel: (213) 400-0725
                                              Email: jpierce@piercebainbridge.com

                                              Attorney for Defendant Christopher Worrell
          Case 1:21-cr-00292-RCL Document 87 Filed 09/01/21 Page 5 of 5



                                   CERTIFICATE OF SERVICE

       I, John M. Pierce, hereby certify that on this day, September 1, 2021, I caused a copy of the

foregoing document to be served on all counsel through the Court’s CM/ECF case filing system.



                                                /s/ John M. Pierce
                                                John M. Pierce
